Andrews, P. J.
This is an appeal by the defendant from a judgment rendered by the Municipal Court, third district, in favor of the plaintiff, in the sum of $200, with costs.
The action is brought to recover said sum of $200 on a note alleged to be made by the defendant. The answer interposed was a general denial, the defendant claiming that he never signed the note in question.
Upon the trial one Kaplan testified that prior to March 6, 1900',. he sold the defendant a store at 53 Bayard street, and was to receive therefor $500; that defendant paid him $300 in cash and promised to pay the balance in four or five months; that about seven months thereafter he met the defendant on the street; he-said he could not pay him in cash, but that he would give bim a paper for a few months; that soon after he received the note, by the hand of one Cohen, and that in April he gave the note to the plaintiff, who is his brother-in-law, to have it discounted; and that the note was not paid when it became due in July. One Brinkerhoff testified, on behalf of the plaintiff, that in March, 1900, he was employed- by the manager of the defendant; that he was present when the note was drawn; that it was in the handwriting of the defendant; that he saw the defendant draw the note, sign and indorse it, and that the defendant then handed the note to one Cohen, who was present. Silver, the plaintiff, testified that he discounted the note in April, 1900; that he received it from Kaplan, who was his brother-in-law; that the note was never paid.
The defendant, Elias', testified that he never wrote anything like the note; that it was not signed by him; that the note was-not made by him; that he never made a note to Kaplan for $200; that the indorsement on the back of it was not his signature; that the note in question was not presented to him; that he did not know that Kaplan or Silver claimed to have a note signed by him; that the first he knew of it was when he was served with the-papers in this action; that he paid Kaplan for the business $300; that the consideration for the business was $250, and that he paid $50 more for expenses to the lawyer who drew up the bill of sale, a Mr. Bernstein; that he never signed the note or showed it to Brinkerhoff; that he never wrote the body of the note, *762and did not know who wrote it; that he never saw the note until it was produced in court; that he never gave a paper to Oohen to give to Kaplan. One Oohen testified for the defense that Kaplan told him the bargain was $250, but there were expenses which made it $300; that Kaplan did not sell the business to Elias for $500; that he did not give any note to Kaplan at any time or any place; that he did not take the note in suit and give it to Kaplan. One Shafer and Mrs. Kaplan, the wife of the payee, testified that Cohen brought the note to the presence of the Kaplans and delivered it to the payee. i
It is obvious that'there is gross perjury in this case on one side or the other, and after a careful examination of the testimony, I am of the opinion that it is on the side of the plaintiff. Kaplan swore that he sold the business for $500 and that he received $300, and executed a bill of sale. He testified that the consideration named in the bill of sale was one dollar, and that the reason he did not make the consideration $500 was that he did not want to put in any price. This was untrue, for the bill of sale was put in evidence and showed that the consideration named theréin was $250. Moreover, Kaplan’s story that he sold the place for $500, and that he received $300 in cash and that the balance was to b© paid in four or five months, and that he met the defendant, on the street, who then promised to give him a paper and thereafter gave the note, is, in the highest degree, improbable.
Moreover, the return contains the verified answer of the defendant, and what purports to be his genuine signature is subscribed to the verification. The alleged signatures of the defendant, both at the end of the note and indorsed upon its back, present a most extraordinary appearance, greatly differing from the original signature subscribed to the verification of the defendant’s answer. Brinkerhoff was questioned about these signatures. He had been asked whether the note produced was the one which he saw the defendant make and, after some hesitation, said that it was. He also said that the note that the defendant signed had peculiar features. He was asked what they were, and answered: “ The trembling of the writing accounted for by its being written upon a rough counter, the old form of note not in existence to-day. I know the signature is not written as smoothly as he ordinarily wrote, it was written ón a rough counter. The signature is poorer, it may have been rougher at that point.” He also testified that the note was written upon a rough counter, and that the whole note was drawn by Elias.
It seems to me that a comparison with the genuine signature of *763the defendant subscribed to the verification of his answer, with his alleged signatures upon the note, especially when such comparison is made with a magnifying glass, should convince anyone that what purport to be the signatures of the defendant upon the note are plainly nothing but wretched imitations of Elias’ signature, and are palpable forgeries, and that the body of the note is not in the defendant’s handwriting.
Upon the trial, after other testimony had been given, defendant’s attorney asked for an adjournment in order that he might procure the attendance of an expert in writing. This request was denied, and the denial was not error, because it was entirely discretionary with the justice as to whether he would allow an adjournment for that purpose at that time.
I am convinced, however, that the alleged signatures of the defendant on the note are forgeries; that the judgment is against the weight of evidence, and that a new trial should be granted, with costs to the appellant to abide the event.
O’Gorman and Blanchard, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.